80348: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-06305: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 80348


Short Caption:SMITH VS. ZILVERBERG C/W 80154Court:Supreme Court


Consolidated:80154*, 80348Related Case(s):80154


Lower Court Case(s):Clark Co. - Eighth Judicial District - A798171Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:01/09/2020 / Turner, WilliamSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:12/16/2020How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantJason T. SmithBrian W. Boschee
							(Former)
						
							(Holley Driggs/Las Vegas)
						Kimberly P. Stein
							(Flangas Dalacas Law Group, Inc.)
						


RespondentKaty ZilverbergMargaret A. McLetchie
							(McLetchie Law)
						Alina M. Shell
							(McLetchie Law)
						Leo S. Wolpert
							(McLetchie Law)
						


RespondentVictoria EaganMargaret A. McLetchie
							(McLetchie Law)
						Alina M. Shell
							(McLetchie Law)
						Leo S. Wolpert
							(McLetchie Law)
						





Docket Entries


DateTypeDescriptionPending?Document


01/06/2020Filing FeeFiling Fee Paid. $250.00 from Holley Driggs Walch Fine Puzey Stein & Thompson.  Check no. 20064. (SC)


01/06/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)20-00676




01/06/2020Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)20-00678




01/09/2020Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: William C. Turner. (SC).20-01172




01/16/2020Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for: Place and time to be determined. Case Nos. 80154/80348. (SC)20-02242




01/16/2020MotionFiled Appellant's Motion to Consolidate. Nos. 80154/80348. (SC).20-02280




01/16/2020Notice/OutgoingIssued Notice to Provide Proof of Service on Settlement Judge (Appellant's Motion to Consolidate). (SC).20-02351




01/17/2020Notice/IncomingFiled Proof of Service Re: Motion to Consolidate Appeals - Served on Settlement Judge William Turner.  (SC)20-02386




01/17/2020Docketing StatementFiled Docketing Statement Civil Appeals. (SC).20-02559




01/23/2020MotionFiled Respondents' Opposition to Motion to Consolidate Appeals.  Nos. 80154/80348.  (SC)20-03328




01/24/2020Settlement Program ReportFiled Interim Settlement Program Report. The settlement conference is continued to the following date: January 30, 2020, at 10:00 AM. Case Nos. 80154/80348. (SC)20-03531




01/28/2020Notice/IncomingFiled Substitution of Attorneys. The Law Firm of Flangas Dalacas Law Group substituting in place and stead of Holley Driggs Walch Fine Puzey Stein & Thompson. Kimberly Stein is now with the Law Firm of Flangas Dalacas Law Group. (SC)20-03907




01/28/2020MotionFiled Appellant's Reply Re: Motion to Consolidate Appeals. (SC)20-03919




02/03/2020Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. Case Nos. 80154/80348. (SC)20-04638




02/11/2020Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 14 days transcript request; 90 days opening brief and appendix.  The court defers ruling on the motion to consolidate pending further review.  (SC)20-05731




02/25/2020Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 10/03/19, 11/21/19.  To Court Reporter: Bill Nelson. (SC).20-07491




02/27/2020Order/ProceduralFiled Order Regarding Motions. Appellant has moved to consolidate the appeals. The clerk of this court shall consolidate these appeals for all appellate purposes. Appellant's Opening Brief and Appendix due: May 11, 2020. Respondents' opposed motion filed in Docket No. 80154 to expedite the appeal is granted to the following extent. Respondents may shorten the briefing period by filing their answering brief in advance of the deadline. See NRAP 31(a)(1)(C). Any requests for extensions of time to file briefs will be closely scrutinized. Once briefing is completed, disposition of the appeal will be expedited to the extent permitted by this court's docket. Nos. 80154/80348. (SC).20-07855




05/11/2020BriefFiled Appellant's Opening Brief. Nos. 80154/80348. (SC)20-17872




05/11/2020AppendixFiled Joint Appendix to Opening Brief-Volume 1. (REJECTED PER 5/12/20 NOTICE). Nos. 80154/80348. (SC).


05/12/2020Notice/OutgoingIssued Notice of Deficient Appendix. Corrected appendix due: 5 days. Nos. 80154/80348. (SC).20-18015




05/12/2020AppendixFiled Joint Appendix to Opening Brief-Volume 1. Nos. 80154/80348. (SC).20-18087




05/12/2020AppendixFiled Joint Appendix to Opening Brief-Volume 2. Nos. 80154/80348. (SC).20-18088




05/12/2020AppendixFiled Joint Appendix to Opening Brief-Volume 3. Nos. 80154/80348. (SC).20-18089




05/12/2020AppendixFiled Joint Appendix to Opening Brief-Volume 4. Nos. 80154/80348. (SC).20-18090




06/10/2020Order/Clerk'sFiled Order Granting Telephonic Extension.  Respondent's Answering Brief due:  June 24, 2020.  Nos. 80154/80348.  (SC)20-21757




06/19/2020BriefFiled Respondents' Answering Brief.  Nos. 80154/80348.  (SC)20-22969




07/16/2020Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's Reply Brief due: August 3, 2020. Nos. 80154/80348. (SC).20-26113




08/03/2020BriefFiled Appellant's Reply Brief. Nos. 80154/80348 (SC)20-28231




08/03/2020Case Status UpdateBriefing Completed/To Screening. Nos 80154/80348. (SC)


11/10/2020Order/ProceduralFiled Order Scheduling Oral Argument. This court has determined that oral argument may be of assistance in resolving this matter.  Accordingly, this matter is scheduled for oral argument on December 16, 2020, at 10:00 a.m.  The argument will be videoconferenced.  The argument shall be limited to 30 minutes. Within 14 days of the date of this order, the parties shall submit to the Clerk of the Court a notice identifying the attorney(s) who will argue the case and the phone number and email address of the attorney(s).  The notice may be emailed to the court at nvscclerk@nvcourts.nv.gov.  The attorneys will be required to schedule a session with the Clerk of the Court to test capabilities of the connection and video equipment approximately one week prior to argument. Nos. 80154/80848 (SC).20-41048




11/24/2020Notice/IncomingFiled Respondents' Notice of Appearance for Oral Argument. (SC)20-42763




12/02/2020Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)20-43583




12/16/2020Case Status UpdateOral argument held this day. Case submitted for decision. Before the Northern Nevada Panel. 80154. (NNP20-RP/JH/EC) (SC).


03/04/2021Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before: Hardesty/Parraguirre/Cadish. Author: Cadish, J. Majority: Hardesty/Parraguirre/Cadish. 137 Nev. Adv. Opn. No. 7. NNP20-JH/RP/EC. Nos. 80154/80348. (SC).21-06305




03/29/2021RemittiturIssued Remittitur. (SC)21-08863




03/29/2021Case Status UpdateRemittitur Issued/Case Closed. (SC)


04/09/2021RemittiturFiled Remittitur. Received by District Court Clerk on March 31, 2021. Nos. 80154/80348. (SC)21-08863





Combined Case View